Citation Nr: 9902737	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-36 118 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision from the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his spouse appeared at 
a hearing before a hearing officer at the RO in December 
1994.

The veterans claim for service connection for PTSD is the 
subject of the attached REMAND.


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veterans diabetes mellitus and his active service, to 
include exposure to Agent Orange.

2.  There is no medical evidence showing a nexus between the 
veterans bronchial asthma and his active service, to include 
exposure to Agent Orange.  

3.  There is no medical evidence showing a nexus between the 
veterans skin disorder and his active service, to include 
exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for diabetes mellitus, to include as due to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veterans claim of entitlement to service connection 
for bronchial asthma, to include as due to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veterans claim of entitlement to service connection 
for a skin disorder, to include as due to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  Generally, a well-grounded claim is 
one that is plausible.  The Court has directed that, in order 
for a claim for service connection to be well grounded, there 
must be (1) competent evidence of a current disability; (2) 
proof as to incurrence or aggravation of a disease or injury 
in service; and (3) competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Generally, a claim 
for an increased disability evaluation is well grounded.  
However, the Court has clarified that a claim for increase is 
well grounded so long as the veteran is not in receipt of the 
maximum evaluation for the disability. Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

When a veterans claim is determined to be not well grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for diabetes 
mellitus, bronchial asthma, and a skin disorder.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998). 

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkins disease, non-
Hodgkins lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

As indicated above, the veteran contends that he developed 
diabetes, bronchial asthma, and skin disease as a result of 
his exposure to Agent Orange while serving in Vietnam.  After 
a review of the record, the Board finds that the evidence 
does not support the veterans contentions, and that his 
claim fails.

The veterans DD214 reveals that he served in Vietnam.  His 
service medical records report he was treated during service 
for an injured hand, gastroenteritis, common cold, and flu 
syndrome.  However, the report of the veterans March 1970 
medical examination conducted pursuant to his separation from 
service does not indicate any disability or disease involving 
the upper respiratory tract, the endocrine system, or the 
skin.  The September 1970 separation report shows that the 
veteran was clinically evaluated as normal, and does not 
reflect that any diabetes, skin disease, a respiratory 
disorder, or any symptoms thereof, had been manifested during 
the veterans active service.

Subsequent to service discharge, private medical evidence 
shows that the veteran was treated for diabetes and bronchial 
asthma in 1989.  VA outpatient treatment records from April 
1991 to August 1991 indicate that the veteran reported a 
history of insulin-dependent diabetes since 1980, 1981, or 
1982 as well as a history of bronchial asthma.  These records 
show that the veteran received treatment for and was 
diagnosed with insulin-dependent diabetes mellitus.  An April 
1991 report shows that the veteran was seen complaining of 
lesions of the skin and reported a history of exposure to 
Agent Orange.  The diagnosis was dermatitis cause unknown.  
An August 1991 VA dermatology treatment record reveals that 
the veteran reported a history of recurrent erythro 
abscess on body.  On evaluation scattered erthro-papilla on 
the upper back were noted.  The diagnoses were furuncles and 
folliculitis.  These diagnoses were not related either 
directly to active service or to the exposure of Agent 
Orange. 
  
VA treatment records from March 1992 to September 1993, while 
referencing the veterans diabetes mellitus and history of 
bronchial asthma, primarily show treatment for post-traumatic 
stress disorder.  These records do not contain any statements 
relating the veterans diabetes, skin disease, or bronchial 
asthma his active service or to the exposure of Agent Orange.

The veteran underwent VA psychiatric examinations in November 
1993 and April 1995, the VA examiners made no findings 
relevant the veterans claims for service connection for 
diabetes, bronchial asthma, or a skin disorder.  At a 
December 1994 hearing at the RO, the veteran and his spouse 
only presented testimony in support of his claim for service 
connection for PTSD.  

In November 1995, copies of the veterans Social Security 
Disability Award records were received.  These records 
contain private medical records from 1989 to 1995 and VA 
treatment records from 1991 to 1995, which were discussed 
above.  The private medical records not previously discussed 
primarily related to the veterans treatment for PTSD, 
depression, and dysthymia.  These records do not contain any 
statements indicating that the veterans diabetes, skin 
disease, or bronchial asthma is related to the veterans 
active service or to the exposure of Agent Orange.

While the veteran has alleged that his diabetes, bronchial 
asthma, and skin disorder are due to Agent Orange exposure, 
in the absence of evidence demonstrating that he has the 
requisite training to proffer medical opinions, his 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet.App. 
211 (1993).  The Board has carefully considered the veterans 
statements with respect to his claim; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
etiology or diagnosis cannot constitute evidence to render a 
claim well grounded under section 5107(a); if no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 
(1992).  

The United States Court of Appeals determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his probable exposure to 
Agent Orange and/or other herbicides. However, the veterans 
diabetes, bronchial asthma, and skin disorder have not been 
medically associated with exposure to Agent Orange.  
Additionally, there is no competent evidence of record 
linking the veterans diabetes, bronchial asthma, and skin 
disorder to service or any incident therein, to include 
exposure to Agent Orange.  Accordingly, the veterans claims 
for service connection for diabetes, bronchial asthma and a 
skin disorder, to include as due to exposure to Agent Orange, 
are not well grounded.


ORDER

The claims of entitlement to service connection for diabetes 
mellitus, bronchial asthma and a skin disorder, to include as 
due to Agent Orange, are denied.


REMAND

The Board observes that the RO denied the veterans claim for 
service connection for PTSD on the basis that there is no 
evidence to support he engaged in combat with the enemy and 
PTSD was not shown in a November 1993 VA psychiatric 
examination.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD. 38 C.F.R. § 3.304(f) 
(1998).  The VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).   
In that regard the Board notes that although VA treatment 
records from March 1992 to June 1998 show several diagnoses 
of PTSD, other diagnoses contained in the claims file are 
inconsistent, noting diagnoses of dysthymia, depression and 
substance abuse. 

Moreover, the veteran has repeatedly reported a history of 
stressors, including seeing several friends killed, being 
shot at, and close proximity to rocket attacks during 
military service.  Additionally, the veteran has provided 
specific details about the events such as dates, places and 
identifying information.  Other than the veteran's own 
statements and information in support of his claim; however, 
there is no evidence that the RO attempted to verify the 
veteran's claimed stressors.  Therefore, while the veteran 
has been diagnosed with PTSD, critical elements of this 
diagnosis, most fundamentally those concerning the existence 
of a stressor or stressors, appear to be based wholly upon 
statements of history provided to the examiner by the 
veteran.  The question of whether the veteran was exposed to 
a stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so. Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  As the VA's duty to 
assist includes attempting to verify claimed in-service 
stressors, the Board concludes that further development is 
necessary prior to a final determination. Accordingly, the 
case is REMANDED to the RO for the following:

1.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors already reported in previous 
statements and examination reports as 
well as his reports of friends killed and 
divisions he was assigned to.  This 
summary and all associated documents, 
including his service personnel records, 
should be sent to the United States Army 
and Joint Services Environmental Support 
Group (ESG), 7798 Cissna Road, 
Springfield, VA 22150.  The ESG should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was engaged in combat and 
whether a claimed stressor was related to 
such combat or if a noncombat event the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what in-service stressor or 
stressors have been established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of an in-service stressor or stressors, 
then the RO should schedule a special VA 
psychiatric examination to determine the 
nature of any existing psychiatric 
disorders.  The entire claims folder and 
a separate copy of this remand must be 
reviewed by the examiner prior to the 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those event(s) may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examination report should reflect 
review of pertinent material in the 
claims folder. All necessary studies or 
tests, to include psychological testing 
and evaluation such as the Mississippi 
Scale for Combat-Related PTSD should be 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  If additional 
psychiatric disorders are identified, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
